ACCEPTED
                                                                                  01-15-00794-cv
                                                                      FIRST COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                                                           11/4/2015 11:24:36 AM
                                                                           CHRISTOPHER PRINE
                                                                                          CLERK

                                   In The
                           Court of Appeals
                                   For The                      FILED IN
                                                         1st COURT OF APPEALS
                        First District of Texas              HOUSTON, TEXAS
                                                         11/4/2015 11:24:36 AM
                                                         CHRISTOPHER A. PRINE
                                                                  Clerk
                           NO. 01B15B00794BCV


                        PENNY GALLIS, Appellant

                                     V.

                  GEORGE PAPDOGIANNIS, Appellee


                     On Appeal from the 245th Court
                           Harris County, Texas
                    Trial Court Cause No. 2011-30520


        APPOINTMENT AND FEE REPORTCMEDIATION

     The Court referred this cause to mediation. W. Leslie Shireman was

appointed mediator in this appeal based on the agreement of the parties.

     After the referral to mediation, the cause:

           G     settled before the mediation was conducted.

           G     settled during mediation.

           X     did not settle.

     Check one of the following:

                                      1
     X     Based on the agreement of the parties and the mediator, the

           mediator has been paid a fee as follows:

                 $375.00 paid by PENNY GALLIS.

                 $375.00 paid by GEORGE PAPDOGIANNIS.

           The parties understand that the Court will tax this fee as a cost of

           the appeal.

     G     The parties have agreed to another method of payment and

           understand that the Court will not tax this fee as a cost of appeal.



/s/W. Leslie Shireman
W. Leslie Shireman
Connolly & Shireman, LLP
State Bar No. 24047791
2930 Revere Street, Suite 300
Houston, Texas 77098
713-520-5757 Telephone
713-520-6644 Facsimile
Email wls@conlawfirm.com




                                      2